
	
		I
		111th CONGRESS
		2d Session
		H. R. 5313
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2010
			Mr. Schock (for
			 himself and Mr. Putnam) introduced the
			 following bill; which was referred to the Committee on Natural Resources, and in
			 addition to the Committee on Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of the Interior to require
		  offshore oil rigs to install acoustic control systems, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Offshore Safety and Response
			 Improvement Act.
		2.Acoustic control
			 system requirement for offshore oil rigsThe Secretary of the Interior, in
			 consultation with the Secretary of Energy, shall study the use, effectiveness,
			 and specifications of acoustic control systems for offshore oil rigs, and, not
			 later than one year after the date of the enactment of this Act, shall—
			(1)promulgate, and
			 publish in the Federal Register, regulations for carrying out the leasing
			 provisions of the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.)
			 that—
				(A)identify approved
			 acoustic control systems for offshore oil rigs; and
				(B)require any lessee
			 under that Act using an offshore oil rig to install an acoustic control system
			 identified under subparagraph (A) not later than two years after the date on
			 which the Secretary publishes the regulations; or
				(2)submit to
			 Congress, and make available to the public, a report describing in detail the
			 reasons acoustic control systems are not necessary for offshore oil rigs.
			3.National Oil and
			 Hazardous Substances Pollution Contingency Plan revisionNot later than one year after the date of
			 the enactment of this Act, the President, acting through the Administrator of
			 the Environmental Protection Agency and in consultation with the Secretary of
			 the department in which the Coast Guard is operating, shall revise the National
			 Contingency Plan developed under section 311(d) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1321(d)) to include specific response procedures for
			 various predetermined scenarios and conditions relating to discharges of oil,
			 including the location and amount of a discharge, and the length of time that
			 has elapsed since a discharge occurred. In revising the National Contingency
			 Plan under this section, the President shall solicit comments from the
			 Secretary of the Interior, the Governors of coastal States, and owners or
			 operators of offshore oil rigs or oil transportation services.
		4.Oil spill removal
			 technology reviewNot later
			 than one year after the date of the enactment of this Act, the Administrator of
			 the Environmental Protection Agency and the Secretary of the Interior shall
			 jointly review and submit to Congress a report regarding the following:
			(1)Technologies and
			 methods for removal of oil from an oil spill that are used in Federal responses
			 to such spills.
			(2)The length of time
			 each of the technologies and methods described in paragraph (1) has been in use
			 in such responses.
			(3)Technologies and methods for removal of oil
			 from an oil spill that are available world-wide.
			(4)Technologies and methods for removal of oil
			 from an oil spill that are in development.
			(5)The investments being made by the
			 Environmental Protection Agency and the Department of the Interior in the
			 development of improved technologies and methods for the removal of oil from an
			 oil spill, including the amount of funds obligated for such purpose using
			 amounts appropriated for the fiscal year or years covered by the 12-month
			 period preceding the date of submission to Congress of the report required by
			 this section.
			5.DefinitionsIn this Act:
			(1)Acoustic control
			 systemThe term
			 acoustic control system means a remote-control emergency shut-off
			 system for an offshore oil rig, as further defined by the Secretary of the
			 Interior.
			(2)Offshore oil
			 rigThe term offshore oil rig means any vessel or
			 facility that is used for the drilling of oil or gas in exploration,
			 development, or production on the outer Continental Shelf (as those terms are
			 used in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1331)).
			(3)Oil
			 spillThe term oil spill means any discharge of oil
			 into navigable waters (as those terms are defined in section 1001 of the Oil
			 Pollution Act of 1990 (33 U.S.C. 2701)).
			(4)RemovalThe term removal has the
			 meaning given that term in section 1001 of the Oil Pollution Act of 1990 (33
			 U.S.C. 2701).
			
